In a probate proceeding, petitioners appeal, *855as limited by their notice of appeal and brief, from so much of an order of the Surrogate’s Court, Suffolk County, dated January 22, 1980, as denied their motion to preclude objectants from offering evidence at trial regarding the gravamen of paragraphs “fifth” and “sixth” of their “Objections to Probate” dated August 30, 1979. Order modified by adding thereto a provision requiring the service of a supplemental bill of particulars regarding paragraphs “one” and “two” of petitioners’ demand for a bill of particulars, dated October 29, 1979. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Respondents shall serve the supplemental bill of particulars within 15 days after completion of the examinations before trial permitted in subdivision (a) of the second decretal paragraph of the order or, if the examinations have been held, within 15 days after service upon them of a copy of the order to be made hereon, with notice of entry. Assuming, without deciding, that objectants’ answers to paragraphs “one” and “two” of petitioners’ demand for a bill of particulars (which relate to the subject matter of paragraphs “fifth” and “sixth” of the objections to probate) were technically insufficient (see 22 NYCRR 1830.19; Matter of Mullin, 143 Misc 256, affd 240 App Div 996, affd 265 NY 491; Matter of Draisin, 11 Misc 2d 281), it cannot be said that the Surrogate abused his discretion in denying petitioners’ motion to preclude the objectants on these issues where he simultaneously determined (in response to objectants’ cross motion) that the examination before trial of certain non-party witnesses regarding these particular matters was warranted “in the interest of justice” (see Matter of Reynolds, 38 AD2d 788; see, also, Matter of Steinberg, 19 AD2d 788). In fairness, however, the objectants should be required to serve a supplemental bill of particulars regarding the aforementioned two paragraphs upon completion of the additional court-ordered discovery. Gibbons, J. P., Rabin, Gulotta' and Margett, JJ., concur.